On November 25, 1998, this court suspended respondent, Richard E. Zerner, Attorney Registration No. 0005274, last known business address in Toledo, Ohio, for a period of two years. On January 26, 1999, relator, Toledo Bar Association, filed a motion requesting this court to issue an order directing respondent to appear and show cause why he should not be held in contempt for failing to obey this court’s November 25, 1998 order. On March 31, 1999, this court granted relator’s motion and ordered respondent to file a written response to the motion. On April 19, 1999, respondent filed a response to the show cause order. Upon consideration thereof,
IT IS ORDERED by this court that this court's March 31,1999 order be, and hereby is, dismissed.
Cook, J., dissents, would find respondent in contempt, and would impose a fine and costs.
Resnick, J., not participating.